ACCEPTED
                                                                                                    03-13-00599-CV
                                                                                                           3603204
                                                                                          THIRD COURT OF APPEALS
                                                                                                     AUSTIN, TEXAS
                                                                                              12/29/2014 1:58:47 PM
                                                                                                  JEFFREY D. KYLE
                                                                                                             CLERK

                                NO. 03-13-00599-CV
                   _______________________________________________
                                                                                FILED IN
                      In The Court of Appeals                            3rd COURT OF APPEALS
                                                                              AUSTIN, TEXAS
                                                                         12/29/2014 1:58:47 PM
                    For The Third District of Texas                          JEFFREY D. KYLE
                                                                                  Clerk
                            Austin, Texas
             ______________________________________________
                               Horse Hollow Generation Tie LLC,
                                                                            Appellant,
                                                 v.

                                 Whitworth-Kinsey #2, Ltd.,
                     Whitworth-Kinsey #3, Ltd., and David Olen Whitworth,
                                                                Appellees.
           ____________________________________________________________
               On Appeal from the 119th District Court of Concho County, Texas
                   The Honorable Garland B. Woodward, Presiding Judge
                             (Trial Cause No. DAC-09-04042)

      APPELLEES’ UNOPPOSED MOTION FOR SUBSTITUTION OF COUNSEL

TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COMES Hon. Renée F. McElhaney of the law firm of BEIRNE, MAYNARD &

PARSONS, L.L.P. (“Movant”), one of the attorneys of record for Whitworth-Kinsey #2, Ltd.,

Whitworth-Kinsey #3, Ltd. and David Olen Whitworth (“Appellees”) and moves the Court to

substitute Matthew F. Wymer of the law firm of BEIRNE, MAYNARD & PARSONS, L.L.P.,

as attorney for Appellees.

      1.       Pursuant to Rule 10, Movant requests that copies of all future notices, pleadings,

documents, motions, correspondence and other papers filed or exchanged by the parties to this

litigation respecting this case be directed and served upon:




2091662v.1 IMANAGE 106638
                                      Matthew F. Wymer
                                  State Bar Number 24005234
                            BEIRNE, MAYNARD & PARSONS, L.L.P.
                                    112 E. Pecan, Ste. 2750
                                   San Antonio, Texas 78205
                                   Telephone: 210-582-0217
                                    Facsimile: 210-582-0231
                                 Email: mwymer@bmpllp.com

       2.      Appellant agrees to the substitution of counsel in this case, as noted below.

       3.      The withdrawal of Hon. Renée F. McElhaney as co-counsel for Appellees is not

sought for delay. Rather, Renée F. McElhaney must withdraw because she has been elected to

serve as the Judge of the 150th District Court as of January 1, 2015.

       WHEREFORE, PREMISES CONSIDERED, Movant prays that this Motion for

Substitution of Counsel be granted and requests that Matthew F. Wymer of the law firm of

BEIRNE, MAYNARD & PARSONS, L.L.P., be included on the docket of the Court and

within the certificates of service of all parties hereto to receive notice of any and all matters and

proceedings in the litigation. Movant further prays that Hon. Renée F. McElhaney be released as

counsel of record for Appellees in this cause.


                                              Respectfully submitted,

                                              BEIRNE, MAYNARD & PARSONS, L.L.P.

                                               /s/ Renée F. McElhaney
                                              Renée F. McElhaney
                                              State Bar No. 00787483
                                              112 E. Pecan, Suite 2750
                                              San Antonio, Texas 78205
                                              Telephone: (210) 582-0227
                                              Facsimile: (210) 582-0231

                                              COUNSEL FOR APPELLEES
                                              WHITWORTH-KINSEY #2, LTD.
                                              WHITWORTH-KINSEY #3, LTD. AND
                                              DAVID OLEN WHITWORTH



2091662v.1 IMANAGE 106638
                            CERTIFICATE OF CONFERENCE

      Counsel for Appellees, Hon. Renée F. McElhaney, conferred with Counsel for Appellant,
on December 18, 2014 regarding the substitution of counsel, as set out in detail in this Motion.
Counsel for Appellant is in agreement that Hon. Renée F. McElhaney withdraw as counsel and
Matthew F. Wymer be substituted in as Counsel for Appellees.


                                            /s/ Renée F. McElhaney
                                            Renée F. McElhaney


                               CERTIFICATE OF SERVICE

       I do hereby certify that a true and correct copy of the above and foregoing document was
forwarded to all counsel listed below pursuant to the Texas Rules of Civil Procedure on the 29th
day of December, 2014:

       David S. Coale
       Email dcoale@lynnllp.com
       Jeffrey M. Tillotson
       Email jtillotson@lynnllp.com
       Christopher J. Schwegmann
       Email cschwegmann@lynnllp.com
       Lynn Tillotson Pinker & Cox, LLP
       2100 Ross Avenue, Suite 2700
       Dallas, Texas 75201
       Telephone No. (214) 981-3800
       Telecopier No. (214) 981-3839
       Counsel for Appellant

       Laird Palmer
       Email lplaw@tstar.net
       Law Offices of Laird Palmer
       341 Ft. McKavitt
       P. O. Box 860
       Mason, Texas 76856
       Telephone No. (325) 347-6350
       Telecopier No. (325) 347-6334
       Co-Counsel for Appellee

                                            /s/ Renée F. McElhaney
                                            Renée F. McElhaney




2091662v.1 IMANAGE 106638